EXHIBIT 10.3

 

AMC ENTERTAINMENT HOLDINGS, INC.

2013 EQUITY INCENTIVE PLAN

Director Stock Award Notice

 

1.   Participant:                    [*]

2.   Type of Award:             Stock Award

3.   Number of Shares:        [*]

4.   Date of Grant:               [*] 

5.   Vesting:                          The Stock Award is fully vested as of the
Date of Grant.

6.   Transfer Restriction:    The shares of Common Stock received as part of the
Stock Award may not be transferred until the earlier to occur of: (i) the third
anniversary of the Date of Grant or (ii) the date on which the Participant’s
service on the Company’s Board of Directors ends.

7.   Withholding:      No tax withholding was made in connection with the grant
of this Stock Award.

 

By executing this Stock Award Notice, the Participant agrees and acknowledges
that the Stock Award described herein is granted under and governed by the terms
and conditions of the Stock Award Agreement attached hereto and the AMC
Entertainment Holdings, Inc. 2013 Equity Incentive Plan, both of which are
hereby incorporated by reference and together with this Stock Award Notice
constitute one document.  This Stock Award Notice may be signed in counterparts,
each of which shall be an original with the same effect as if signatures thereto
and hereto were upon the same instrument.

 

 

 

 

 

 

PARTICIPANT

 

AMC ENTERTAINMENT HOLDINGS, INC.

 

 

 

 

 

By:

 

 

By:

 

Name:

[*]

 

Name:

[*]

 

 

 

Title:

[*]

 

 

 

 

 

 



 




AMC ENTERTAINMENT HOLDINGS, INC.

2013 EQUITY INCENTIVE PLAN

Director Stock Award Agreement

SECTION 1.   GRANT OF STOCK Award.

(a) Stock Award.  AMC Entertainment Holdings, Inc. (the “Company”) hereby grants
to the Participant whose name is set forth on the preceding Stock Award Notice
(the “Notice”) on the date set forth on the Notice (such date, the “Date of
Grant”), the number of shares of Common Stock set forth in the Notice, pursuant
to the terms and conditions set forth in the Notice, this agreement (the
“Agreement”) and the AMC Entertainment Holdings, Inc. 2013 Equity Incentive Plan
(the “Plan”).

(b) No Purchase Price.  In lieu of a purchase price, this Stock Award is made in
consideration of Service previously rendered, and to be rendered, by the
Participant to the Company.

(c) Transfer Restriction.  The Participant shall not be permitted to transfer
the shares of Common Stock received hereunder until the earlier to occur of (i)
the third anniversary of the Date of Grant or (ii) the date on which the
Participant’s service on the Company’s Board of Directors ends.  Transfers under
which the Participant remains the beneficial owner of the shares of Common Stock
shall not be prohibited hereby.

(d) Equity Incentive Plan and Defined Terms. Capitalized terms not defined
herein shall have the same meaning as in the Plan.  In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.

SECTION 2.   ISSUANCE OF SHARES OF COMMON STOCK.

(e) Stock Certificates.  The shares of Common Stock shall be evidenced in such
manner as the Committee may deem appropriate, including book-entry registration
or issuance of one or more stock certificates. Any certificate or book entry
credit issued or entered in respect of the shares of Common Stock shall be
registered in the name of the Participant.

(f) Shareholder Rights. The Participant shall have all rights of a stockholder
with respect to the Stock, including voting rights and the right to receive
ordinary dividends or distributions.

SECTION 3.   MISCELLANEOUS PROVISIONS.

(g) Securities Laws. No shares of Common Stock will be issued or transferred
pursuant to this Agreement unless and until all then applicable requirements
imposed by Federal and state securities and other laws, rules and regulations
and by any regulatory agencies having jurisdiction, and by any exchanges upon
which the shares of Common Stock may be listed, have been fully met.  As a
condition precedent to the issuance of shares of Common Stock pursuant to this
Agreement, the Company may require the Participant to take any reasonable action
to meet such requirements.  The Committee may impose such conditions on any
shares of Common Stock issuable pursuant to this Agreement as it may deem
advisable, including, without limitation, restrictions under the Securities Act
of 1933, as amended, under the requirements of any exchange upon which such
shares of the same class are then listed, and under any blue sky or other
securities laws applicable to such shares.  The Committee may also require the
Participant to represent and warrant at the time of issuance or transfer that
the shares of Common Stock are being acquired only for investment purposes and
without any current intention to sell or distribute such shares. 

(h) Participant Undertaking.  The Participant agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable to carry out or effect the obligations or restrictions imposed on
either the Participant or upon the shares of Common Stock issued pursuant to
this Agreement.



2




(i) No Right to Continued Service.  Nothing in this Agreement or the Plan shall
confer upon the Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Subsidiary employing or retaining the Participant) or of
the Participant, which rights are hereby expressly reserved by each, to
terminate his or her Service at any time and for any reason, with or without
Cause.

(j) Notification.  Any notification required by the terms of this Agreement
shall be given in writing and shall be deemed effective upon personal delivery
or within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid. A notice shall be
addressed to the Company at its principal executive office and to the
Participant at the address that he or she most recently provided to the Company.

(k) Entire Agreement.  This Agreement, the Notice and the Plan constitute the
entire contract between the parties hereto with regard to the subject matter
hereof. They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

(l) Waiver.  No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.

(m) Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s assigns and the legal representatives,
heirs and legatees of the Participant’s estate, whether or not any such person
shall have become a party to this Agreement and have agreed in writing to be
joined herein and bound by the terms hereof.

(n) Severability.  The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

(o) Amendment.  This Agreement shall not be amended unless such amendment is
agreed to in writing by both the Participant and the Company.

(p) Governing Law.  The Agreement and all rights hereunder shall be subject to
and interpreted in accordance with the laws of the State of Delaware, without
reference to the principles of conflicts of laws, and to applicable Federal
securities laws.

[End]

3

